Citation Nr: 1138545	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for onychomycotic toenails of the bilateral feet secondary to cold weather injury prior to November 13, 2009, and an evaluation in excess of 10 percent beginning from November 13, 2009.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a January 2010 rating decision, the RO increased the evaluation from noncompensable to 10 percent, effective on November 13, 2009.  Because a rating higher than 10 percent is available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing before the RO's Decision Review Officer (DRO) in September 2004.  The Veteran also testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

The issue of clear and unmistakable error (CUE) in the May 2007 and January 2010 rating decisions was raised by the Veteran in February 2010, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

Throughout the initial rating period under appellate review, the Veteran's onychomycotic toenails of the bilateral feet secondary to cold weather injury is shown to be productive of a disability picture that more nearly approximates intermittent cold sensitivity and pain with ongoing nail abnormalities in each foot.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 20 percent rating, but not more, for the Veteran's onychomycotic toenails of the left foot secondary to cold weather injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.25, 4.26, 4.104 including Diagnostic Code 7122 (2011).  

2.  The criteria for the assignment of an initial 20 percent rating, but not more, for the Veteran's onychomycotic toenails of the right foot secondary to cold weather injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.25, 4.26, 4.104 including Diagnostic Code 7122 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a Board before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

Also, the Veteran was afforded three VA examinations, most recently in November 2009, to evaluate the severity of his onychomycotic toenails of the bilateral feet secondary to cold weather injury.  The Board finds that the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the onychomycotic toenails of the bilateral feet secondary to cold weather injury in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the November 2009 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claims for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection from September 2003.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Cold injuries are evaluated under the diagnostic criteria of 38 C.F.R. § 4.104, Diagnostic Code (DC)7122, which provides that a 10 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum, 30 percent, rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.

The Board must consider all potential applicable diagnostic codes, whether or not raised by claimant.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In this regard, potentially pertinent in this case, the diagnostic criteria of 38 C.F.R. § 4.118, DC 7813, regarding dermatophytosis, provides that the disability is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Under DC 7806, concerning dermatitis, a noncompensable (0 percent) rating is assigned in cases of  less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned in cases of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

(The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008.  The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, the revisions do not apply in the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the September 2003 claim.)

Finally, under 38 C.F.R. § 4.71a, DC 5284, concerning "other foot injuries," a 10 percent rating is assigned for a moderate foot injury.  A 20 percent rating is assigned for a moderately severe foot injury.  The maximum rating, 30 percent, is assigned for a severe foot injury.   With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, at DC 5284, Note.

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In the present case, the Board finds upon reviewing the pertinent medical and lay evidence of record, that the service-connected disability picture more nearly resemble the criteria for the assignment of an initial 20 percent rating for each foot, throughout the entirety of the rating period on appeal.  In particular, the evidence of record, including VA examinations in January 2004, December 2006, and November 2009, and private treatment records, reflect intermittent symptoms involving pain and cold sensitivity, with ongoing toenail abnormalities and occasional locally impaired sensation.   Thus, the disability picture more nearly approximates the criteria for assignment of an initial 20 percent rating for each foot under DC 7122.  See 38 C.F.R. § 4.104. The combined rating is 40 percent.  See 38 C.F.R. §§ 4.25, 4.25, 4.104, DC 7122 Note 2.  

The next higher rating, 30 percent, for each foot, is not warranted for any portion of the rating period on appeal, as the evidence does not demonstrate arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities. See 38 C.F.R. § 4.104, DC 7122.

To the contrary, the pertinent evidence includes a December 2003 private podiatry record showing complaints of pain and discomfort in both feet symptomatic for over 3 weeks with thick and discolored nails incurvating the skin and soft tissue of both #4 digits.  The diagnosis was moderate onychia/onychocryptosis #4 bilateral; multiple class findings of peripheral vascular disease (PVD); trophic changes of skin, muscles, and nails, bilaterally; decreased skin temperature, bilaterally; and gait.  Similar assessments were made on follow-up in March 2004 and October 2004.  In May 2005, the private podiatrist wrote a letter in support of the Veteran's instant claim.  He explained that the Veteran had symptoms related to frostbite and involving decreased vascularity to both feet and toes, and very thick, dark, and incurvating toenails that were very painful.  Treatment involved periodic nail removals and advice to wear thick socks at all times.  

Thus, the private podiatry records reflect intermittent pain with nail abnormalities involving the toenails, that were thick, dark, and incurvating, which is consistent with assignment of a 20 percent rating for each foot under DC 7122.  See 38 C.F.R. § 4.104.

The Veteran also underwent three pertinent VA examinations.  At an initial VA examination, in January 2004, the Veteran reported a history of frostbite, though his podiatrist had informed him that cold weather could not have caused his foot to "look so bad."  His sole complaint at the time of the VA examination consisted of discolored toenails.  He denied pain, hyperhydrosis, cold intolerance, and problems with ambulation.  Treatment involved oral Lamisil for discolored toenails.  Physical examination showed normal gait and station.  The feet involved onychomycotic, thickened, discolored nails.  The toes involved were the right first and second and left first, second, and fourth.  The Veteran had slightly decreased pedal pulses, but good capillary refill.  There was normal gait and no lesions or abnormalities, and no malalignments.  He had normal weight bearing capacity and normal Achilles' tendon alignment, and he required no inserts or special shoes.  

The Board notes that this VA examination reflects nail abnormalities without pain, numbness, or cold sensitivity, and thus the findings are inconsistent with the criteria for a 30 percent rating under DC 7122.  See 38 C.F.R. § 4.104. 

In December 2006, the Veteran underwent a second VA examination.  His complaints involved discolored, thickened nails in his feet, which were very brittle, dry, and fell off frequently.  He had treatment with oral Lamisil in the past, with minimal resolution of symptoms.  He denied foot pain, hyperhidrosis, paresthesias, numbness, chronic pain resembling causalgia or reflex sympathetic dystrophy, problems with ambulation, arthritic changes or stiffness in the effected joints, edema, and sleep disturbance.  He had no scars, ulcerations, amputation or other tissue loss.  He had sensitivity to cold, especially during winter, and he had to occasionally wear socks to bed.   

Physical examination showed very slow, shuffling gait, but there was no gross deformity of the feet, except for very dry and cracked bottoms, and the toenails of both feet were very thickened, yellow, discolored, and onychomycotic.  The Veteran used no assistive devices, shoe inserts, or special shores, and he had normal alignment of the Achilles tendons.  Dorsalis pedis and posterior tibialis pulses were 1+ and symmetrical.  The feet were cool and dry.  There was hair loss on the lower legs, but he had adequate capillary refills, and there were no visual lesions, skin loss, ulcerations, amputations, or malignancies.  The assessment was onychomycosis affecting all nails of both feet, which was more likely than not secondary to excessive cold weather exposure during service.  

The Board notes that this VA examination reflects cold sensitivity and nail abnormalities, but no tissue loss, color changes (aside from the toenails), locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  Thus, the December 2006 examination results are inconsistent with the criteria for a 30 percent rating under DC 7122.  See 38 C.F.R. § 4.104. 

In November 2009, the Veteran underwent a third VA examination.  The Veteran related cold intolerance and complaints as previously documented at the prior examination.  Physical examination showed normal feet with no skin breakdown, callosities, or evidence of vascular insufficiency.  Posterior tibial and dorsalis pedis arteries were faintly palpable.  There were no neurologic deficits.  There was complete lack of hair growth over both feet, and the bilateral toenails were discolored, blackish, thick and deformed, and more or less horn-like.  There was also evidence of fungal infection in all toenails.  The assessment was cold exposure with cold sensitization of bilateral feet, and onychomycosis and deformity of the toenails secondary to cold exposure.  

Again, VA examination reflects cold sensitivity and nail abnormalities, but no tissue loss, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  Thus, the November 2009 examination results are also inconsistent with the criteria for a 30 percent rating under DC 7122.  See 38 C.F.R. § 4.104. 

Finally, the pertinent evidence of record includes the competent and credible testimonial statements of the Veteran and his wife.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In particular, the Veteran's wife wrote in February 2004 that the Veteran has crumbly toenails and his toes are black.  

During a September 2004 RO hearing, the Veteran testified that his feet had been painful previously, but not at the time of the hearing.  His complaints at that time were discolored and black toenails.  Additionally, he had experienced numbness/decreased feeling as long as he could remember.  He had no difficulty walking if he did not rush.  He would get "normal pain" if he walked too far.  

At his August 2011 Board hearing, the Veteran testified that he had "some" pain, itching, and discoloration ("blackness") around the toenails of each foot and up into the legs.  [Later during the hearing, the Veteran indicated that he did not have swelling or pain.]  He also had cold sensitivity, especially at night, and toenails that were "crumbly."  He testified that treatment involved a cream from a dermatologist, which he used to moisturize the feet.  He described both feet as being approximately equal in severity.  He also indicated that he would still go outside regardless of his symptoms.  

The Board finds that these testimonial statements, overall, are consistent with the medical treatment records in showing a disability picture more nearly approximating occasional pain and cold sensitivity with nail abnormalities.    

In summary, the Board finds that a pair of initial 20 percent ratings, for each respective foot, is warranted for the Veteran's onychomycotic toenails secondary to cold weather injury under 38 C.F.R. § 4.104, DC 7122.  These evaluations encompass the entire rating period on appeal.  

A higher rating is not available under any potentially applicable diagnostic code.  First, under DC 7813, the Board finds that the predominant disability is consistent with dermatitis, under DC 7806.  However, the evidence does not demonstrate more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during any 12-month period.  See 38 C.F.R. § 4.118.  Moreover, a separate rating is not warranted under DC 7806, as the Veteran's nail abnormalities are used to support the 40 percent rating under DC 7122.  See 38 C.F.R. § 4.104, DC 7122, Note 1.  Finally, a higher rating is not available under DC 5284, as the presently-assigned 40 percent evaluation is the maximum available rating under that code.  See 38 C.F.R. § 4.71a.  Thus, a rating higher than 40 percent is  not assignable under any potentially alternative diagnostic codes.  See Schafrath, 1 Vet. App. at 593.  

Finally, "staged ratings" are not warranted because the schedular criteria for a 40 percent rating have been met throughout the entire initial rating period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

In reaching all conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of the 40 percent rating assigned herein is provided for certain manifestations of the Veteran's onychomycotic toenails of the bilateral feet secondary to cold weather injury, but the medical evidence reflects that those manifestations are not present in this case, as discussed in detail above.  Thus, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER


An initial 20 percent rating, but not higher, for the onychomycotic toenails of the left foot secondary to cold weather injury is granted, subject to the regulations governing the payment of VA monetary benefits.

An initial 20 percent rating, but not higher, for the onychomycotic toenails of the right foot secondary to cold weather injury is granted, subject to the regulations governing the payment of VA monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


